DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (NiTi based alloy), claims 1-4, 7-11 and 14-20 in the reply filed on 01/14/2022 is acknowledged.  The traversal is on the ground(s) that the generic claims are not so broad as to place an undue burden.  This is not found persuasive because the distinct species are non-obvious variants made of different materials which are classified in different areas, which creates a serious burden.
The requirement is still deemed proper and is therefore made FINAL.

Claims 5-6 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 1, 2, 3, 4, 7, and 15-20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites, “withdrawing the at least one crystal seed and the mono-crystalline articles at rate less than the rate of mono-crystalline growth” which is not enabled because the specification teaches a method of crystal growth of pulling a crystal but not how to pull at a rate less than the rate of monocrystalline growth. First, the disclosure does not teach of method of measuring the rate of monocrystalline growth to determine a pull rate that would be less than the rate of monocrystalline growth. Second, the disclosure teaches a method of monocrystalline growth by pulling a crystal from a melt, which conventionally results in monocrystalline growth as the liquid material pulled away from the melt and cooled; therefore, the rate of monocrystalline growth would be expected to be equal to the withdraw rate of the seed crystal. The same arguments apply to independent claim 15 and dependent claims 2, 3, 4, 7, and 16-20, which recites the same limitation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the die" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2011/0083767).
Referring to claim 8, Johnson teaches a method for forming a mono-crystalline shape memory alloy medical instrument, comprising the steps of: (i) providing a mono-
Referring to claim 9, Johnson teaches a dental archwire ([0071]-[0079]).
Referring to claim 10, Johnson teaches CuAlNi ([0071]), which reads on a copper based shape memory alloy.
Referring to claim 14, Johnson teaches heating and bending ([0046]-[0079]).

Claim(s) 8-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2009/0187243).
Referring to claim 8, Johnson teaches a method for forming a mono-crystalline shape memory alloy medical instrument, comprising the steps of: (i) providing a mono-crystalline shape memory alloy ([0012]-[0025] teaches single crystal CuAlNi SMA); and (ii) shaping the mono-crystalline shape memory alloy to form a medical instrument a dental arch (see claim 18, [0025], [0078] which teaches the SMA is configured into a dental arch which reads on shaping the alloy to form a medical instrument).
Referring to claim 9, Johnson teaches a dental arch ([0025], [0078]).
Referring to claim 10, Johnson teaches a copper based SMA ([0012]-[0025]).
Referring to claim 14, Johnson teaches grinding ([0017], [0022], [0060], [0068]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim(s) 1, 2, 3, 7, 15, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson (US 2009/0187243).
Referring to claims 1 and 15, Johnson teaches a method for forming a medical instrument from a mono-crystalline shape memory alloy comprising the steps of: providing a melt of a shape memory alloy; introducing at least one crystal seed to the melt; growing mono-crystalline articles; and shaping the withdrawn mono-crystalline growth to form a medical instrument (See [0012]-[0025], [0036]-[0078])  and claims 1, 2, 9 and 18 which teaches a single crystal copper-aluminum shape memory alloy drawn from a melt using a Stepanov method comprising lowering a seed into a molten melt and using a pulling rate sufficient to crystallize the alloy into a single crystal and the shape memory alloy is configured/shaped into a dental arch).
In regards to the limitation, “withdrawing the at least one crystal seed and the mono-crystalline articles at rate less than the rate of mono-crystalline growth,” as discussed above, the claim is not enabled. To expediate examination, the claim is interpreted as a seed pulled at a rate that enables monocrystalline growth because pulling a rate larger than the rate of monocrystalline growth would produce a polycrystalline material. Therefore, Johnson teaches withdrawing/pulling the at least one crystal seed and the mono-crystalline articles at rate less than the rate of mono-
	Referring to claim 2, and 7, Johnson teaches a dental arch (see claim 18, [0025], [0078]).
Referring to claim 3 and 16, Johnson teaches copper based shape memory alloy ([0019]).
Referring to claim 19, Johnson teaches a Stepanov method comprising lowering a seed into a molten melt and using a pulling rate sufficient to crystallize the alloy into a single crystal, which clearly suggests the mono-crystalline growth is initially nucleated by a single crystal seed and then continues in a self-seeding manner.

Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2009/0187243), as applied to claims 1, 2, 3, 7, 15, 16, 19 above, and further in view of Johnson et al (US 2007/0137740) and Mlavsky et al (US 3,915,656).

In a Stepanov method of single crystal growth of a shape memory alloy (SMA), Johnson et al teaches a single crystal SMA is made using a pulling apparatus by lowering a seed into a crucible containing a melt, and gradually drawing up. Johnson et al also teaches surface tension pulls the melted metal along with the seed, and the top surface of the melt can contain a die of a desired cross-sectional shape that forms the shape of the crystal ([0040]-[0067]).
In an apparatus for growing monocrystalline bodies (abstract), Mlavsky et al teaches a novel die arrangement that is adjustable to change the shape of the body being grown (abstract). Mlavsky et al teaches a die assembly comprising axially movable members to permit growth of a tube having a different wall thicknesses (col 4, ln 1 to col 5, ln 67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Johnson by providing a die, as taught by Johnson et al, to grow a crystal having a desired cross-sectional shape, and to having a die with movable portions, as taught by Mlavsky et al, to permit growth of crystals having different shape using a single die.
Referring to claim 17-18, the combination of Johnson, Johnson et al, and Mlavsky et al teaches the die has movable parts to permit the change of wall thicknesses, which clearly suggests a die having rotatable elements to achieve a taper.
Referring to claim 19, the combination of Johnson, Johnson et al, and Mlavsky et al teaches initially nucleating with a seed and then surface tension pull te melted metal 
Referring to claim 20, the combination of Johnson, Johnson et al, and Mlavsky et al teaches a die (container) for receiving a melt, and feeding the melt to the container (die) (‘740 [0051]; ‘656 Fig 1-7).

Claim 1-4, 7-11, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brill et al (Elastic properties of NiTi) in view of Johnson (US 2011/0083767).
Referring to claims 1 and 15, Brill et al teaches a method for forming a mono-crystalline shape memory alloy (NiTi) comprising the steps of: providing a melt of a shape memory alloy; introducing at least one crystal seed to the melt; growing mono-crystalline articles (pg 9622 teaches Czochralski growth of single crystal NiTi using a seed and a pulling speed of 3 mmh-1 (pg 9621-22).
In regards to the limitation, “withdrawing the at least one crystal seed and the mono-crystalline articles at rate less than the rate of mono-crystalline growth,” as discussed above, the claim is not enabled. To expediate examination, the claim is interpreted as a seed pulled at a rate that enables monocrystalline growth because pulling a rate larger than the rate of monocrystalline growth would produce a polycrystalline material. Therefore, Brill et al teaches withdrawing/pulling the at least one crystal seed and the mono-crystalline articles at rate less than the rate of mono-crystalline growth because the seed pulled a rate sufficient for single crystal growth. In 
Brill et al does not teach shaping to form a medical instrument.
Johnson teaches a method for forming a mono-crystalline shape memory alloy medical instrument, comprising the steps of: (i) providing a mono-crystalline shape memory alloy ([0040]-[0051] teaches single crystal CuAlNi SMA); and (ii) shaping the mono-crystalline shape memory alloy to form a medical instrument ([0071]-[0079] teaches shaping a single crystal SMA into a dental arch). Johnson also teaches the shape setting method is applicable to any wire that is desired to form into a simple curve, such as titanium nickel based alloys that are commonly used for archwires ([0004], [0011]-[0012], [0078]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Brill et al by shaping the TiNi SMA alloy into a useful archwire shape, as taught by Johnson.
Referring to claim 2, 7, 9, the combination of Brill et al and Johnson teaches a dental archwire (Johnson ([0071]-[0079] teaches shaping a single crystal SMA into a dental arch).

Referring to claim 8, the combination of Brill et al and Johnson teaches providing a single crystal TiNi SMA and shaping to form archwires, as discussed above.
Referring to claim 14, the combination of Brill et al and Johnson teaches heating and bending to shape the memory alloy (Johnson [0023]-[0030], [0071]-[0079]).
Referring to claim 19, the combination of Brill et al and Johnson teaches Czochralski crystal growth by pulling a seed from a melt to form a single crystal which clearly suggests nucleating a seed and self-seeding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farzin-Nia et al (US 6,149,501) teaches grinding a superelastic wire and roating and twisting and heat treating to form an endodontic instrument (abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714